DETAILED ACTION

1.	Claims 1-28 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
3.	Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1 and 19-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

6.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes, such that can be performed by pen and paper. They are highlighted below (underlined, italicized):

19. A method, comprising: 
performing a plurality of multiply accumulate operations using a plurality of Multiply Accumulate (MAC) hardware accelerators, wherein the MAC hardware accelerators multiply a digit-serial input having a plurality of digits by a parallel input having a plurality of bits by sequentially multiplying individual digits of the digit-serial input by the plurality of bits of the parallel input; and 
generating an output based on results of the plurality of multiple accumulate operations.

7.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “using a plurality of Multiply Accumulate (MAC) hardware accelerators,” is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further the claim recites “generating an output based on results of the plurality of multiple accumulate operations.” However, this step is recited as a general means of outputting data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data output operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore, outputting data that is necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra solution activity. The courts have found limitations directed to outputting/storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

8.	Claims 1 is rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 14 above. Claim 1 only recites an additional “addressable memory array” and “one or more processing cores”. These are recited at a high-level of generality (i.e., generic machine) such that they amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). Thus, the claims is directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 

9.	Dependent claims 20-23 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. Claims 20-23 recite additional gating, storing, and in a memory, and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.



Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 14-16, 19, 20, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al (hereafter Joo)(US Pub. 2020/0192726) in view of Sumbul et al (hereafter Sumbul)(US Pub. 2019/0042199).
	Joo was cited in the previous office action dated 12/16/2021.

11.	As to claim 1, Joo discloses a system (abstract), comprising:
 an addressable memory array (fig. 3, memory 300); 
one or more processing cores ([0059] processor core); and 
an accelerator framework including a plurality of Multiply Accumulate (MAC) hardware accelerators ([0022], units may be MAC units), wherein a MAC hardware accelerator of the plurality of MAC hardware accelerators, in operation, multiplies an input weight by an input feature by sequentially multiplying the input weight by the input feature ([0047]-[0051], convolving input features with weights ([0072] and [0169], operating sequentially).

12.	Joo does not disclose the input weight having a plurality of digits and sequentially multiplying individual digits of the plurality of digits of the input weight by the input feature.
	However, Sumbul discloses the input weight having a plurality of digits and sequentially multiplying individual digits of the plurality of digits of the input weight by the input feature ([0035]-[0036], and [0046], multi-bit weight values of width “i” stored in subarrays, with each bit of the weight mapped for processing and sequentially accessed for MAC operations. This reads on the instant claim language as the claim does not provide further limitations regarding the weights and the multiplication computation. Thus when, taken in combination Joo and and Sumbul teach the claimed limitations as currently recited in the instant claim).

13.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Joo, by incorporating the sequential multiplication of the weight bits, as taught by Sumbul, for the benefit of reducing power consumption and slow computing times (Sumbul [0022]). Further, this would allow for reduced energy consumption of the data being moved (Sumbul [0031]).

14.	As to claims 2, 24, the combination of Joo and Sumbul discloses pre-processing logic that, in operation, controls gating of multipliers of the MAC hardware accelerators (Joo [0164] and fig. 10, functional control by processor 1010).  


15.	As to claims 3 and 4, 15, 25, the combination of Joo and Sumbul discloses wherein the pre-processing logic includes passive selection logic within one or more gating circuits and wherein a gating circuit of the one or more gating circuits includes an OR gate, a flip-flop, and an AND gate that are serially coupled to control a clock of a digit-serial multiplier unit within one of the MAC hardware accelerators (Joo [0186], the array of logic gates).

16.	As to claims 5 16, 20, and 26, the combination of Joo and Sumbul discloses discloses wherein the controlling the gating of a multiplier of a MAC hardware accelerator of the plurality of MAC hardware accelerators comprises: detecting zero-value digits of weight inputs to the multiplier; and gating the multiplier of the MAC hardware accelerator in response to detection of a zero-value digit weight input to the multiplier (Joo [0079] operations based on proportion of zeros).

17.	As to claim 14, Joo discloses a mobile computing device ([0162] mobile device) comprising: 
an imaging sensor that captures images ([0047]-[0049] input image); 
and processing circuitry, which, in operation, implements a deep convolutional neural network ([0046], DCN deep convolution network), the processing circuitry including: a memory (fig. 3, memory 300); and 
an accelerator framework coupled to the memory, the accelerator framework including a plurality of Multiply Accumulate (MAC) hardware accelerators ([0022], units may be MAC units), which, in operation, multiply an input weight by an input feature by sequentially multiplying the input weight by the input feature ([0047]-[0051], convolving input features with weights ([0072] and [0169], operating sequentially).

18.	Joo does not disclose the input weight having a plurality of digits and sequentially multiplying individual digits of the plurality of digits of the input weight by the input feature.
However, Sumbul discloses the input weight having a plurality of digits and sequentially multiplying individual digits of the plurality of digits of the input weight by the input feature ([0035]-[0036], and [0046], multi-bit weight values of width “i” stored in subarrays, with each bit of the weight mapped for processing and sequentially accessed for MAC operations. This reads on the instant claim language as the claim does not provide further limitations regarding the weights and the multiplication computation. Thus when, taken in combination Joo and and Sumbul teach the claimed limitations as currently recited in the instant claim).

19.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Joo, by incorporating the sequential multiplication of the weight bits, as taught by Sumbul, for the benefit of reducing power consumption and slow computing times (Sumbul [0022]). Further, this would allow for reduced energy consumption of the data being moved (Sumbul [0031]).



20.	As to claims 19 and 23, the claims are rejected for similar reasons as claims 1 and 14 above.




21.	Claims 6-8, 12, 13, 17, 18, 21, 22, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo and Sumbul in view of Castelaz et al (hereafter Castelaz)(US Pat. 5, 422,983).
Castelaz was cited in the previous office action dated 12/16/2021.

22.	As to claims 6, 17, and 27, the combination of Joo and Sumbul does not disclose wherein a MAC hardware accelerator of the plurality of MAC hardware accelerators has a number P of digit-serial multipliers, and, in 101operation, the P digit-serial multipliers produce one W-bit by W-bit multiplication result in a clock cycle, wherein Wand P are integers greater than 1.
However, Castelaz discloses wherein a MAC hardware accelerator of the plurality of MAC hardware accelerators has a number P of digit-serial multipliers, and, in 101operation, the P digit-serial multipliers produce one W-bit by W-bit multiplication result in a clock cycle, wherein Wand P are integers greater than 1 (abstract, column 2, lines 35-56, parallel/serial mac arrangements, performing in a single clock cycle).

23.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Joo and Sumbul, by incorporating the single clock cycle multiplication, as taught by Castelaz, for the benefit of improving performance of the system including high speed processing (Castelaz abstract and column 2, lines 10-33).

24.	As to claims 7 and 28, the combination of Joo, Sumbul, and Castelaz discloses wherein the MAC hardware accelerator comprises accumulation circuitry and timing control circuitry, and the timing control circuitry, in operation, controls data flow between the P digit-serial multipliers and the accumulation circuitry of the MAC hardware accelerator (Castelaz fig. 2, control board 26 for MAC control).

25.	As to claim 8, the combination of Joo, Sumbul, and Castelaz discloses wherein the accelerator framework, in operation, controls data flow to the plurality of MAC hardware accelerators to synchronize operation of the plurality of MAC hardware accelerators (Castelaz fig. 2). 

26.	As to claims 12, 18, and 21, the combination of Joo, Sumbul, and Castelaz discloses wherein the individual digits of the input weight are stored in a series of words of the memory array (Castelaz column 9, lines 5-12, table I).

27.	As to claims 13 and 22, the combination of Joo, Sumbul, and Castelaz discloses wherein a word in the series of words stores digits of a plurality of different input weights (Castelaz, column 9, lines 5-12, table I). 


28.	Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo and Sumbul in view of Deisher et al (hereafter Deisher)(US Pub 2018/0121796).
Deisher was cited in the previous office action dated 12/16/2021.

29.	As to claim 9, the combination of Joo and Sumbul does not disclose wherein the MAC hardware accelerators, in operation, perform one or more multiplication operations via sign-magnitude coding.
However, Deisher discloses wherein the MAC hardware accelerators, in operation, perform one or more multiplication operations via sign-magnitude coding ([0068], weight values for MAC operations may be of sign and magnitude).

30.      Therefore, it would have been obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the teachings of Joo and Sumbul by incorporating multiplication operations via sign-magnitude coding, as in Deisher, for the benefit of having neural network layers with a variety of different available formats thus providing a flexible neural network accelerator (Deisher, abstract and [0003]). 

31.      As to claim 10, the combination of Joo, Sumbul, and Deisher discloses wherein the MAC hardware accelerators, in operation, convert an output of at least one multiplication operation of the one or more multiplication operations to 2's complement prior to an accumulation step associated with the at least one multiplication operation (Deisher, abstract and [0003]).

32.      As to claim 11, the combination of Joo, Sumbul, and Deisher discloses wherein the individual digits of the input weight are stored in a sign and magnitude coding format (Deisher [0068]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182